Citation Nr: 1021252	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and R.M.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned.  In December 2007 and April 
2009, the Board remanded this case.  


FINDINGS OF FACT

1.  Low back strain is attributable to service.  

2.  A left shoulder, including arthritis, was not manifest 
during service, in the initial post-service year, and is not 
otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Low back strain was incurred in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  A left shoulder disorder, including arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claim, a VCAA letter 
was sent in August 2001.  Thereafter, additional VCAA 
notification letters were issued in January 2005, March 2008, 
August 2008, and June 2009.  Cumulatively, these VCAA letters 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In particular, the VCAA 
notifications informed the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim for service connection; about the information and 
evidence that VA will seek to provide; and about the 
information and evidence that he is expected to provide.  The 
June 2009 letter informed him of the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in a February 2010 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records, 
Social Security Administration records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board twice remanded this case to 
obtain the Veteran's complete post-service medical records.  
Unfortunately, the San Juan VA Medical Center and the VA 
satellite clinic were unable to furnish the complete records.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Veteran was also 
afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  This 
examination is adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided 
rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124 
(2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal that in October 1979, 
the Veteran was seen for complaints of left shoulder pain 
after falling on the shoulder while running .  The impression 
was muscle strain of pectoralis major and supraspinatus 
secondary to physical training.  The Veteran reported having 
shoulder pain for two months' duration in November 1979.  
However, x-rays were normal and the impression was that the 
shoulder was normal.  He was returned to duty.  

In October 1980, the Veteran reported that he had low back 
pain.  Low back strain was diagnosed.  In an undated report, 
the Veteran reported that he had low back pain as well as 
pain in his shoulders.  It was noted that he had had back 
pain for six months and had had several fall injuries.  

In January 1981, the Veteran complained of having low back 
pain.  X-rays were normal.  In February 1981, he reported low 
back pain which had lasted for two months.  He had injured 
his back in December 1980 while body surfing.  Physical 
examination was within normal limits.  He was reevaluated the 
next month.  The impression was that his back was normal.  
However, in March 1981, the Veteran was placed on a limited 
duty profile with lifting restrictions for two months due to 
low back pain.  

In June 1981, the Veteran was seen for complaints of low back 
and cervical pain.  It was noted that he had a history of 
multiple minor traumas which required clinic visits.  X-rays 
were normal.  The diagnosis was recurrent cervical and lumbar  
spinal pain without radiculopathy, service related.  A 
diagnosis of myofascial back pain was also made.  

The Veteran underwent a separation examination in June 1981.  
On his Report of Medical History, he reported that he had 
swollen or painful joints, painful or "trick" shoulder or 
elbow, and recurrent back pain.  In the examiner's written 
portion, it was noted that it was his left elbow and right 
ankle that had been fractured, but were healed.  There was no 
reference to the left shoulder.  On his physical examination, 
the examiner indicated that there were positive findings with 
regard to the right shoulder, but none were reported with 
regard to the left shoulder.  With regard to the back, range 
of motion was noted to be good.  There was slight lumbosacral 
tenderness.  The diagnoses were low back pain syndrome and 
right shoulder syndrome.  No diagnosis with regard to the 
left shoulder was rendered.  

Post-service, the Veteran continued to receive treatment for 
low back problems.  In May 1993, he was seen for low back 
strain.  He reported that low back pain had been present 
since 1980.  In October 1993, the Veteran reported low back 
pain.  Weight reduction due to obesity was recommended.  

In July 2000, the Veteran reported that he had experienced 
low back pain since he fell down a hill in 1979 while in 
service.  The diagnosis was chronic low back pain.  August 
2001 x-rays and computerized tomography (CT) showed 
degenerative changes as well as a moderate degree of stenosis 
at the L3-L4 level and severe stenosis at the L4-L5 level.  

An April 2002 VA record noted that the Veteran had back pain 
which radiated down his right leg.  The examiner indicated 
that eh Veteran had a long history of low back pain, starting 
in 1979 with an injury during service.  It was also noted 
that obesity was a component of the pain.  

In September and October 2002, the Veteran was treated at the 
Osceola Regional Medical Center for complaints of back pain.  
He again reported that the pain started in 1979, while in the 
Army.  It was noted that a recent magnetic resonance imaging 
(MRI) did not show spinal stenosis (despite the CT scan 
findings).  The diagnoses were low back strain, low back pain 
with history of spinal stenosis.

In an October 2003 letter, Eduardo C. Robert, M.D., 
identified  the Veteran as his patient.  He indicated that he 
had treated the Veteran post-service, beginning in 1981, at 
several facilities for a low back condition which the Veteran 
reported occurred during service during military training.  

In July 2004, the Veteran complained of bilateral shoulder 
pain.  No diagnosis was made.  

Thereafter, the Veteran continued to be treated for low back 
complaints.  An August 2006 private report of Mild Florida 
Urological Association noted that the Veteran had spinal 
stenosis.  An October 2006 MRI showed stenosis as well as a 
bulging disc at L5-S1 and moderately severe degenerative 
facet joint changes at L3-L4, L4-L5, and L5-S1.  

In December 2006, the Veteran was afforded a VA examination.  
The claims file was reviewed.  With regard to the left 
shoulder, x-rays showed mild acromioclavicular (AC) joint 
arthritis and there were positive physical findings.  The 
examiner noted that the Veteran had a fall in the military, 
but had thereafter worked in construction for 21 years.  The 
examiner provided an opinion that the left shoulder condition 
was less likely as not caused by or a result of military 
service.  With regard to the low back, an MRI showed minimal 
bulging of the L-5 disc.  The examiner also diagnosed the 
Veteran as having low back strain.  The examiner noted that 
he Veteran had fallen during the military and suffered injury 
to his intercostal muscles, but was never diagnosed as having 
any pathology of the low back.  The examiner again noted that 
the Veteran had worked in construction for 21 years.  The 
examiner stated that there was no documentation of any 
chronic injury to the back.  It was his opinion that the 
Veteran's low back pain was not related to his inservice back 
injury.  

Lay evidence has been received.  In an August 2006 letter, 
the Veteran's former inservice supervisor, M.H.S., indicated 
that the Veteran had injured his back during service, went on 
sick call due to back pain, and was thereafter given a light 
duty profile.  In a September 2007 letter, the Veteran's wife 
indicated that the Veteran told her that he injured his back 
and shoulder during service.  After service, he went to a 
medical clinic for treatment which included the back and 
shoulder.  Thereafter, he continued to be treated for these 
problems.  


Low Back

The inservice records show that the Veteran suffered multiple 
injuries/traumas to the low back, according to several 
reports.  He was diagnosed as having low back pain, low back 
syndrome, myofascial back pain, and low back strain.  
Positive low back complaints and symptoms were shown on the 
separation examination.  

The Veteran and an inservice supervisor provided credible 
statements that his low back was injured during service, as 
those statements are supported by the records, which also 
reflected his light duty profile.  

The Veteran and his wife also provided statements regarding 
the continuity of symptomatology following service.  These 
statements are competent as they are both capable of reported 
what they observed.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  In addition, they are credible.  In his October 2003 
letter, Dr. Robert stated that he had treated the Veteran 
post-service (1981) at several facilities for a low back 
condition which the Veteran reported occurred during service.  
The history provided by the Veteran at that time was 
consistent with the service treatment records which did in 
fact show several back injuries, repeated back complaints, 
and associated diagnoses.  Thus, Dr. Robert's statement 
provided a contemporaneous link to the time period dated 
immediately after service.  As noted above, unfortunately, VA 
was unable to provide those underlying medical records.  
However, there is no reason to question the competent 
statement made by the physician which is consistent with this 
history which reflects back complaints on the separation 
examination.  

Thus, there is competent and credible testimony regarding the 
incurrence of a back injury and the continuity of 
symptomatology associated with the injury.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay 
persons are not competent to opine as to complex medical 
etiology or render medical opinions in that regard.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also 
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In December 2006, a VA examiner provided an opinion that the 
Veteran's low back pain was not related to his inservice back 
injury.  In his report, the examiner; however, noted that 
there was no documentation of any chronic injury to the back.  
The Board observes that contrary findings are shown in the 
record.  The service treatment records noted multiple traumas 
to the back and that the related back pain was connected to 
service.  The Veteran's x-rays were normal, but he was 
diagnosed as having low back strain, a diagnosis continued 
and repeated several times after service, including on the 
December 2006 examination.  Post-service, the records is 
replete with complaints of back pain and the Veteran 
consistently reported that it began during service.  He made 
these reports in conjunction with seeking back treatment and 
relief.  They are credible, particularly in light of their 
context.  

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

The Board finds that a medical professional has provided the 
assessment that low back strain is currently present.  
However, the examiner indicated that it was not related to 
service.  The Board notes that the VA examiner did not 
present a history that coincides with the documentary record 
with regard to the low back.  There are both medical and lay 
findings of inservice injury, inservice treatment, inservice 
diagnosis, complaints at separation, continuity of symptoms 
post-service, and a continued diagnosis of low back strain, 
consistent with the inservice diagnosis.  Thus, while this 
examiner provided a negative opinion, since the history was 
inconsistent and also as there was no reference to the 
treatment provided by Dr. Robert, the probative value of this 
portion of the opinion is diminished.  The Board finds more 
probative the historical record as supported by the competent 
and credible lay evidence.  Accordingly, the Board finds that 
the evidence supports service connection for low back strain.  


Left Shoulder

The service treatment records show that the Veteran had left 
shoulder pain following a fall in late 1979 and suffered 
muscle strain of pectoralis major and supraspinatus.  
However, that muscle strain had resolved by the time that the 
Veteran had separated from service.  In November 1979, the 
clinical findings were normal.  

There were no further complaints, findings, treatment, or 
diagnosis of any left shoulder disability.  Although the 
Veteran clearly made complaints regarding his low back and 
other medical problems on his separation examination, he did 
not make any report of a left shoulder problem.  The 
separation examination reflected normal findings.  

Although the Veteran and his wife have presented lay evidence 
of continuity of symptoms, the Board finds that their 
statements are not credible with regard to the left shoulder.  
Unlike the low back, the record is devoid of any support for 
such complaints for decades, as noted above.  The Board 
recognizes that some of the post-service VA records are 
unavailable, but the Veteran's treating physician following 
service, Dr. Robert, made no mention of the left shoulder.  
In essence, the Veteran's assertions of chronicity and 
continuity are unsupported by the medical records.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).  

More significantly, not only is there no support, the medical 
evidence reflected normal findings in November 1979, on 
separation, and the VA examiner provided an assessment that 
the current left shoulder diagnosis, left shoulder arthritis, 
is not related to service.  The VA examiner is competent to 
make that assessment and his report regarding the left 
shoulder is consistent with the historical record.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In that 
regard, there was no inservice diagnosis of arthritis or 
findings of manifestations consistent with arthritis.  The 
records reflects only  muscle injury during service which 
apparently resolved given the normal subsequent findings and 
the Veteran does not currently have left shoulder muscle 
strain.  

In sum, although there was inservice left shoulder muscle 
strain in 1979, the November 1979 evaluation and the 1981 
separation examination yielded normal findings and the 
Veteran made no further left shoulder complaints.  There are 
no post-service findings relative to left shoulder arthritis 
in the initial post-service year.  The physician who treated 
the Veteran following his separation from service made no 
mention of a left shoulder disability.  The VA examiner 
provided an opinion that the current diagnosis of left 
shoulder arthritis is not likely related to service.  That 
opinion, based on a review of the claims file and a 
presentation of an accurate history by the examiner, is more 
probative than the statements of the Veteran and his wife as 
their statements are inconsistent with the documentary 
record.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.   The preponderance is against the 
Veteran's claim of 


service connection for a left shoulder disability, and it 
must be denied.


ORDER

Service connection for low back strain is granted.  

Service connection for a left shoulder disability is denied.  


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


